Citation Nr: 1142502	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for right foot drop, claimed as post-polio syndrome.

3.  Entitlement to service connection for a low back disorder, to include as secondary to poliomyelitis or post-polio syndrome.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1952.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the aforementioned claims of entitlement to service connection.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In a February 2008 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In June 2009, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board decision and that it remand the case for further development and readjudication.  In June 2009, the Court granted the parties' Joint Motion, vacated the Board decision, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion.

In March 2010, the Board remanded the Veteran's claims for further development, specifically to obtain private treatment records and afford the Veteran a VA examination.  The examination was performed in June 2010 and in September 2011, the St. Petersburg RO issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

In an October 2011 request submitted by the Veteran's attorney on his behalf, the Veteran requested that he be afforded a Board video conference hearing.  The October 27, 2011, correspondence which was received at the Board via fax, referred to a VA Form 9, submitted October 5, 2011.  This VA Form 9 is not in the claims file, and if it is not in the possession of the RO, the Veteran's attorney should be asked to resubmit it.

Pursuant to 38 C.F.R. § 20.700(e) (2011), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  If the October 5, 2011, VA Form 9 referred to by the Veteran's attorney in his October 27, 2011, letter is not in the possession of the RO, the Veteran's attorney should be asked to resubmit it.  If it is in the possession of the RO, it should be added to the claims folder.

2.  The RO/AMC should schedule the appellant for a Board video conference hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
		
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

